1                                                              JS-6
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 JARRELL RAYVON ALLEN, an                     Case No. 5:19-CV-00153-RGK-SHK
   individual,                                  [The Hon. R. Gary Klausner,
13                                              Magistrate, Shashi H. Kewalramani]
                Plaintiff,
14
         v.
15
   COUNTY OF RIVERSIDE, a                       [PROPOSED] ORDER ON
16 California municipal entity;                 STIPULATION OF THE PARTIES
   RIVERSIDE COUNTY SHERIFF'S                   AND JOINT REQUEST FOR
17 DEPARTMENT, a California                     DISMISSAL WITH PREJUDICE AS
   municipal entity; CORPORAL LUIS              TO DEFENDANTS
18 IBARRA, an individual; DEPUTY
   NIGEL HINSON, an individual;
19 DEPUTY MATT BILTON, an
   individual; DEPUTY ANTHONY
20 LEVESQUE, an individual; DEPUTY
   SHERIFF LORENA MIRANDA, an
21 individual; DEPUTY ANDREW
   PEARSON, an individual; DEPUTY
22 JOSEPH RODRIGUEZ, an individual;
   and DOES 1-30, inclusive,
23
                Defendants.
24
25
           PURSUANT TO THE JOINT STIPULATION OF THE PARTIES
26
     “Stipulation of the Parties and Joint Request for Dismissal With Prejudice as to
27
     Defendants, COUNTY OF RIVERSIDE, RIVERSIDE COUNTY SHERIFF'S
28

     [PROPOSED] ORDER ON STIPULATION OF THE PARTIES AND JOINT REQUEST FOR DISMISSAL
                            WITH PREJUDICE AS TO DEFENDANTS
 1 DEPARTMENT, CORPORAL LUIS IBARRA, DEPUTY NIGEL HINSON,
 2 DEPUTY MATT BILTON, DEPUTY ANTHONY LEVESQUE, DEPUTY
 3 LORENA MIRANDA, DEPUTY ANDREW PEARSON, and DEPUTY JOSEPH
 4 RODRIGUEZ, and pursuant to the Court’s inherent and statutory authority,
 5 including but not limited to the Court’s authority under the applicable Federal Rules
 6 of Civil Procedure and the United States District Court, Central District of
 7 California Local Rules; after due consideration of all of the relevant pleadings,
 8 papers, and records in this action; and upon such other evidence or argument as was
 9 presented to the Court; Good Cause appearing therefor, and in furtherance of the
10 interests of justice:
11         The Court Orders this case dismissed with prejudice as defendants and parties
12 to the above-entitled action. Each party is to bear its own costs.
13
           IT IS SO ORDERED.
14
15
16 Dated: March 13, 2020                   _____________________________________
17                                         UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                              2
     [PROPOSED] ORDER ON STIPULATION OF THE PARTIES AND JOINT REQUEST FOR DISMISSAL
                            WITH PREJUDICE AS TO DEFENDANTS
